DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 27 Jan 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the specification and the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2 Oct 2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “there is no separate seal between the plug and the exit wheel” from Claim 3 and “no separate seals being located between the plug and the gears, and no separate seals being located between the first and second portions of the casing” from Claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claim 5 is objected to because of the following informalities:
In Claim 5, line 3 “positioning of the reduction gear train” should likely read “positioning the reduction gear train”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “there is no separate seal between the plug and the exit wheel”.  This limitation is unclear because according to the applicant’s drawings there is seal at least at 19 between the plug and the exit wheel.  Therefore, it is unclear what applicant intends to claim with this limitation. 
Claim 13 recites the limitation “no separate seals being located between the plug and the gears, and no separate seals being located between the first and second portions of the casing”. This limitation is unclear because according to the applicant’s drawings there is seal at least at 19 between the plug and the exit wheel.  Therefore, it is unclear what applicant intends to claim with this limitation.
	Claims not specifically referenced are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sigg et al (US 2017/0373555) in view of Shakkour (US 2016/0102775).
Regarding Claim 1, Sigg et al disclose a motorised valve (Figure 1). The valve comprising:
a motorised control system (Figure 1) operably controlling movement of the valve (Paragraph 2), the motorised control system comprising a gear motor comprising an electric motor (together 6 and 22) and a reduction gear train (generally at 4 and 5; Paragraph 26), the gear train comprising an exit wheel (10; Paragraph 26) rotating the valve so as to allow progressive opening of the valve (Paragraph 26 via 11); the gear motor being a casing (1 and 2) comprising the electric motor and the reduction gear train (Figure 1), but fails to expressly disclose a body with at least one intake duct and one outlet duct; a plug movably mounted in the body to plug or release a passage between the intake duct and the outlet duct and the body being integrally formed with the casing.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al to incorporate the teachings of Shakkour to provide for a body with at least one intake duct and one outlet duct and a plug movably mounted in the body to plug or release a passage between the intake duct and the outlet duct. Doing so would be combining prior art elements (the valve plug of Shakkour with the motorized control system of Sigg et al) according to known methods to yield predictable results (to drive a plug valve).
Sigg et al, as modified by Shakkour, teach the claimed invention except for the valve body being integrally formed with the casing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the valve body integrally with the casing since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Forming the pieces integrally would help prevent unauthorized access to the valve plug as well as cut down on assembly steps.
Regarding Claim 2, Sigg et al disclose a sensor or magnet (31; Paragraph 31), and a magneto-sensitive probe being positioned in the vicinity of the sensor or magnet (30), but is moot to where the exit wheel being integral with the sensor or magnet.
Sigg et al, as modified by Shakkour, teach the claimed invention except for where the exit wheel being integral with the sensor magnet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the exit wheel integral with the sensor magnet since it has been held that forming in one piece an article which has formerly been formed in two pieces and put Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Forming the pieces integrally would help cut down on assembly steps.
Regarding Claim 4, Sigg et al disclose where the casing is formed by injection of a plastic material and in the electric motor comprises a stator overmolded by the plastic material (Paragraph 29), and all of the reduction gear train, the electric motor and the plug are located within the casing which is a single piece enclosed by a cover (Sigg et al, as modified by Shakkour as discussed within Claim 1, where it would be obvious to provide an integral casing).
Regarding Claim 5, Sigg et al disclose where the casing includes a first housing (1) positioning a printed circuit receiving electronics (29) which are adapted to control the gear motor and a second housing (2) positioning of the reduction gear train (Figure 1), and a rotor of the electric motor is housed in the second housing and separated from a stator of the electric motor by an overmolding skin or a wall (where the rotor 6 is positioned both in the first and second housing and therefore housed in the second housing; Paragraph 29 discloses the stator overmolded and therefore separated from the rotor).  
Regarding Claim 6, Sigg et al disclose where the casing is extended by an electrical connector (34) which outwardly projects from an opposite exterior side of the casing from the exit wheel and the valve (via 34); the exit wheel includes circumferential gear teeth (an inherent feature at the interaction of gear 9 and exit gear 10 discussed in Paragraph 26); and the electrical connector is linearly aligned with the electric motor and the teeth of the exit wheel (where each is literally aligned up and down as seen in the orientation of Figure 1).
Regarding Claim 7, Shakkour teaches where the at least one of the intake or outlet ducts is integrally formed with body (118 and 120 in Figure 2A on 104) and where there are three or less separate fluid seals located within the body and the casing (Shakkour teaches seals at 286 and 284) and, as discussed above, it would have been obvious to form the body integrally with the casing.
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Forming the pieces integrally would help prevent unauthorized access to the valve plug as well as cut down on assembly steps.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sigg et al (US 2017/0373555) in view of Shakkour (US 2016/0102775) in further view of Cook et al (EP 0397058; provided by applicant on the IDS dated 5 August 2019).
Regarding Claim 8, Sigg et al, as modified by Shakkour teach all essential elements of the current invention as discussed above except where the valve is part of a purging circuit of a fuel vapor absorber.  
Cook et al teach a valve (Figure 1) integrated into a purging circuit of a fuel vapor absorber (Col 1, lines 4-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour, to incorporate the teachings of Cook et al to provide for where the valve is integrated, as a valve, into a purging circuit of a fuel vapor absorber. Doing so would be simple substitution of one known element for another (the valve taught by Sigg et al as modified by Shakkour for the valve of Cook et al) to obtain predictable results (to control the flow of fluid through the purge circuit).
Regarding Claim 9, Sigg et al disclose a motorised valve (Figure 1).  The valve comprising: 
a motorised control system (Figure 1) adapted to control movement of the valve, the motorised control system comprising a gear motor comprising an electric motor (together 6 and 22) and a 
Shakkour teaches a motorized valve (Figure 2A) with a body (generally at 104) with at least one intake duct (118) and an outlet duct (120); and a plug moveably mounted in the body to plug or release a passage between the intake duct and the outlet duct (202; Paragraph 43) and a shaft (242) coupling the plug (202) to the exit wheel (244) and the plug being rotatable about a common axis with the exit wheel and the shaft (along the right).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al to incorporate the teachings of Shakkour to provide for a body with at least one intake duct and one outlet duct; a plug movably mounted in the body to plug or release a passage between the intake duct and the outlet duct and a shaft coupling the plug to the exit wheel, and the plug being rotatable about a common axis with the exit wheel and the shaft with the common axis being substantially perpendicular to the planet. Doing so would be combining prior art elements (the valve plug of Shakkour with the motorized control system of Sigg et al) according to known methods to yield predictable results (to drive a plug valve).
Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Forming the pieces integrally would help prevent unauthorized access to the valve plug as well as cut down on assembly steps.
Cook et al teach a valve (Figure 1) integrated into a purging circuit of a fuel vapor absorber (Col 1, lines 4-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour, to incorporate the teachings of Cook et al to provide for where the valve is integrated, as a valve, into a purging circuit of a fuel vapor absorber. Doing so would be simple substitution of one known element for another (the valve taught by Sigg et al as modified by Shakkour for the valve of Cook et al) to obtain predictable results (to control the flow of fluid through the purge circuit).
Sigg et al, as modified by Shakkour, teach the claimed invention except for where the common axis being substantially perpendicular to the plane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for where the common axis being substantially perpendicular to the plane, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sigg et al (US 2017/0373555) in view of Shakkour (US 2016/0102775) in further view of Cook et al (EP 0397058; provided by applicant on the IDS dated 5 August 2019) in further view of Simar et al (US 5,356,112).
Regarding Claim 10, Cook et al teach wherein the valve is a motor vehicle fuel vapor valve (Col 1, lines 4-19) but fails to expressly teach were an external surface of the plug is spherical.
Simar et al teach a plug valve (Figure 7) where an external surface of the plug is spherical (50; Figure 7).
It would have been an obvious matter of design choice to provide for where were an external surface of the plug is spherical, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 11, Simar et al teach seats contacting inner surfaces of the body adjacent the ducts, and contacting external surfaces of the plug to provide a seal between the plug and the body (generally at 15 in Figure 7).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Sigg et al (US 2017/0373555) in view of Shakkour (US 2016/0102775) in further view of Cook et al (EP 0397058; provided by applicant on the IDS dated 5 August 2019) in further view of Toral Gomez et al (US 8,171,957).
Regarding Claim 12, Sigg et al disclose motor control electronics, where the stator (22) being located in a section of the casing separated from the rotor (6) by an overmolding skin or a wall therebetween (where the rotor 6 is positioned both in the first and second housing and therefore housed in the second housing; Paragraph 29 discloses the stator overmolded and therefore separated from the rotor), and the electronics and the stator being insulated from petrol vapors movable through the ducts (by 19; Figure 1), but fails to expressly disclose where the motor control electronics are located within a section of the casing separated from the reduction gear train by an overmolding skin or a wall therebetween.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour to incorporate the teachings of Toral Gomez et al to provide for where the motor control electronics are located within a section of the casing separated from the reduction gear train by an overmolding skin or a wall therebetween, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

    PNG
    media_image1.png
    738
    467
    media_image1.png
    Greyscale

Annotated Figure A
Response to Arguments
Applicant's arguments filed 27 Jan 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the valve body integrally with the casing since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Forming the pieces integrally would help prevent unauthorized access to the valve plug as well as cut down on assembly steps.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sigg et al, as modified by Shakkour, to incorporate the teachings of Cook et al to provide for where the valve is integrated, as a valve, into a purging circuit of a fuel vapor absorber. Doing so would be simple substitution of one known element for another (the valve taught by Sigg et al as modified by Shakkour for the valve of Cook et al) to obtain predictable results (to control the flow of fluid through the purge circuit).
Therefore, Applicant’s arguments are unpersuasive.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753